UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7818



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL J. MCDOWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-94-128, CA-96-312-5-F)


Submitted:   March 24, 1998                 Decided:   April 20, 1998


Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. McDowell, Appellant Pro Se. Fenita Morris Shepard,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
  PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. See Lindh v. Murphy, 521 U.S. ___, 65 U.S.L.W. 4557 (U.S.
June 23, 1997) (No. 96-6298); United States v. McDowell, Nos. CR-
94-128; CA-96-312-5-F (E.D.N.C. May 22, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2